Appeal by the employer and carrier from an award of death benefits. The employer was engaged in the wholesale grocery business and employed degedent as a truck driver and delivery man. On October 16, 1950, decedent made a delivery at a school which required him to carry cases of canned goods and three 100-pound bags of sugar from the *670truck, down a flight of eight steps, and into the school store room. Almost immediately thereafter decedent suffered a coronary occlusion and died. On appeal from a previous award this court reversed and remitted the case to the Workmen’s Compensation Board (285 App. Div. 911) largely because the board made findings which were unsupported by any evidence in the record, particularly that decedent carried the bags of sugar instead of using a hand truck. It now appears without dispute that the use of a hand truck was impossible because of the necessity of going down steps, and an eyewitness testified that she saw decedent carry the bags of sugar and learned of his death within 15 minutes. Certainly this was arduous work, and there is medical testimony in the record that this work aggravated a heart condition, and, “ This aggravation brought about the final termination.” There is substantial evidence to support the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.